     Case 2:16-cv-05415-MRW Document 68 Filed 09/24/20 Page 1 of 2 Page ID #:1254




 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     JUAN L. ELENES and DAISY                     Case No.: 2:16-CV-05415-MRW
11
     ELENES,
12
                 Plaintiff,                       ORDER ON STIPULATION
13                                                REGARDING PLAINTIFFS’
                                                  ATTORNEY’S FEES, COSTS AND
14         v.                                     EXPENSES
15
16   FCA US LLC, a Delaware Limited               Honorable Judge Michael R. Wilner
17   Liability Company; and DOES 1
     through 10, inclusive,
18
19               Defendants.
20
21
22
23
24
25   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
26         Plaintiffs JUAN L. ELENES and DAISY ELENES (“Plaintiffs”) and Defendant
27   FCA US LLC (“Defendant”) (collectively, “the Parties”), by and through their
28


                                            -1-
                              [PROPOSED] ORDER ON STIPULATION
     Case 2:16-cv-05415-MRW Document 68 Filed 09/24/20 Page 2 of 2 Page ID #:1255




 1   respective counsel of record, have entered into a stipulation for entry of an Order by
 2   the Court regarding Plaintiff’s attorney’s fees, costs and expenses.
 3         THE PARTIES HAVE STIPULATED TO THE ENTRY OF AN ORDER
 4   AS FOLLOWS:
 5         (1) That Defendant shall pay the sum of $41,500.00 to Plaintiffs and Plaintiffs
 6              hereby agree to accept said payment in full satisfaction of all claims for
 7              attorney’s fees, costs and expenses in connection with this action.
 8         (2) That Defendant shall pay the sum of $41,500.00 to Plaintiffs within 60
 9              days unless matters outside of the control of Defendant cause delay.
10         (3) Each of the undersigned represents that he or she has been duly authorized
11              to enter into the Stipulation.
12   PURSUANT TO STIPULATION, IT IS SO ORDERED.
13
14
15   Dated: 9/24/2020                                  0LFKDHO 5 :LOQHU
                                             JUDGE OF THE UNITED STATES
16
                                             DISTRICT COURT
17
18   Prepared by:
     KNIGHT LAW GROUP, LLP
19   Steve Mikhov (SBN 224676)
20   stevem@knightlaw.com
     Roger Kirnos (SBN 283163)
21   rogerk@knightlaw.com
22   10250 Constellation Blvd., Suite 2500
     Los Angeles, CA 90067
23
     Telephone: (310) 552-2250
24   Fax: (310) 552-7973
25   Attorney for Plaintiffs,
     JUAN L. ELENES and DAISY ELENES
26
27
28


                                                 -2-
                            [PROPOSED] ORDER ON STIPULATION
